                Case 2:18-mj-00152-EFB Document 127 Filed 04/24/19 Page 1 of 4

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Acting Associate Director
   JOHN RIESENBERG
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                                IN THE UNITED STATES DISTRICT COURT
15
                                   EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION                  CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ                              NOTICE OF MOTION AND MOTION TO STRIKE
                                                       SEARCH WARRANT MATERIALS FROM
19                                                     PLEADING
20                                                     Date: May 7, 2019
                                                       Time: 10:00 a.m. 1
21

22                                                     Honorable Edmund F. Brennan
23

24

25
            The United States files this motion to strike Exhibit A and certain portions of Omar Ameen’s
26

27
            1
            To the extent possible, the United States requests immediate resolution of this motion without
28 oral argument.

                                                       1
              Case 2:18-mj-00152-EFB Document 127 Filed 04/24/19 Page 2 of 4

 1 motion to compel (CR 116, 116-1). The defense has violated the protective order in place in this case by

 2 discussing in a public pleading the contents of sealed search warrant materials provided exclusively to

 3 defense counsel under the terms of the protective order. CR 12.

 4          On April 12, 2019, the United States transmitted the attached proposed order to the Court,
 5 seeking an emergency striking of the information in the defense Exhibit A. Attachment A (United

 6 States’ Emergency Motion to Strike). The intent of the United States, as communicated to the Court,

 7 was to file the Emergency Motion on the public docket close in time to when the Court might be

 8 available to take action on the Motion, to avoid drawing unwarranted attention to the sensitive

 9 information in document 116. From April 15-24, 2019, the United States and the defense communicated

10 about the possibility of stipulated redactions to the pleading. The parties were in the midst of discussing

11 proposed redactions when the defense publicly filed document 126, which has the effect of doing

12 exactly what the government has been trying to avoid: drawing attention to the sensitive materials in

13 document 116.

14          The protective order in this case requires that the United States’ search warrant affidavits not be
15 revealed to any other person, to include discussion in a public pleading, without either (1) consent of the

16 government; or (2) a Court-ordered modification of the terms of the protective order. CR 12. Neither of

17 those things happened in this case. At a recent hearing in this case, the Court indicated the defense

18 could cite to page and paragraph numbers of the search warrant materials if necessary, but the Court did

19 not authorize an accompanying discussion of the contents of the search warrant materials. CR 106, CR

20 125 (transcript at pg. 10-11). To the contrary, the Court signaled caution about doing the exact thing the
21 defense has now done: “I do not want to enter an order that would put on the public docket information

22 that could endanger witnesses or persons who are in Iraq.” CR 125 at 10. At that juncture in the

23 hearing, the United States had just concluded a discussion of the mechanics of the protective order,

24 clearly signaling that the procedure outlined in that order are the procedures to be followed. CR 125 at

25 9-10. The Court acknowledged the government’s concerns about witness safety, and invited the defense

26 to take up any concern with protected material in camera. CR 125.

27          What the defense has done is an end-run around the Court’s order denying the defense motion to
28

                                                         2
              Case 2:18-mj-00152-EFB Document 127 Filed 04/24/19 Page 3 of 4

 1 unseal the search warrant materials. CR 107. By engaging in detailed discussion of the contents of the

 2 search warrant affidavit—to include making a grid divulging identifying information about each witness

 3 relied upon in that affivadit—the defense has essentially unsealed selective portions of that affidavit, and

 4 now refuses to to agree to any redaction of that sensitive material. This litigation style is concerning, as

 5 it makes clear that the United States cannot control the dissemination of its protected materials.

 6          The defense argument that their pleading did not divulge personally identifying information, and
 7 therefore there is no witness safety issue is intentionally myopic. Defense counsel are as seasoned

 8 defense attorneys as exist in this district and are better aware than anyone that witness safety information

 9 encompasses more than names, addresses and birthdates. Information that may appear benign to the

10 ordinary reader of a pleading may be easily decipherable by the fugitive, by his family members, or by

11 his associates. In any event, it is not incumbent upon the government to justify the safety reasons for

12 striking the sealed material from the public docket. It is the defense that must explain why document

13 116 should be allowed to stand. The defense made a choice to breach the terms of the protective order

14 that they agreed to, rather than either (1) await the results of their motion to modify that protective order;

15 or (2) consult with the government about using the sealed search warrant material in a pleading; or (3)

16 seek authorization from the Court to do so. The defense then compounded the problem by publicly

17 filing an additional document calling attention to the sensitive materials in document 116.

18          The United States therefore requests that CR 116 be replaced with the attached redacted version,
19 and that the Court maintain under seal the unredacted version for its consideration of the substance of

20 the defense Motion to Compel.
21

22

23

24

25

26

27

28

                                                          3
             Case 2:18-mj-00152-EFB Document 127 Filed 04/24/19 Page 4 of 4

 1    Dated: April 24, 2019                                McGREGOR W. SCOTT
                                                           United States Attorney
 2

 3                                                      /s/ Audrey B. Hemesath & Heiko
                                                    By: P. Coppola
 4                                                      AUDREY B. HEMESATH
                                                        HEIKO P. COPPOLA
 5                                                      Assistant United States Attorneys
 6

 7

 8                                           [PROPOSED] ORDER
 9                 The Clerk of the Court is ordered to replace the documents currently found at CR 116 &
10
     116-1 with the attached redacted versions.
11

12                                                     ____________________________________
                                                       HON. EDMUND F. BRENNAN
13                                                     United States Magistrate Judge
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                       4
